COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 IN RE:                                                          No. 08-17-00140-CV
                                                §
 JIMMY LEE SWEED,                                           AN ORIGINAL PROCEEDING
                                                §
 RELATOR                                                              IN MANDAMUS
                                                §

                                                §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

Norma Favela, District Clerk of El Paso County, Texas, and concludes that Relator’s petition for

writ of mandamus should be dismissed for lack of jurisdiction. We therefore dismiss the petition

for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 26TH DAY OF JULY, 2017.

                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.